PER CURIAM.
The plaintiff brought this action to .recover damages for personal injuries. It was tried before a jury, and at the close of the plaintiff’s case the court, upon motion of defendant’s counsel, dismissed the complaint upon the ground that the plaintiff failed to show himself free from contributory negligence.
Where the plaintiff’s complaint is dismissed upon his proof alone, he is entitled upon appeal to the benefit of all favorable inferences that can be drawn therefrom, and it is also to be taken - as true. Applying that rule, the evidence of the plaintiff was such as to require its submission to the jury upon the question of the negligence of the defendant and the contributory negligence of the plaintiff.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.